DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 22nd, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 6-7, 12, and 17 were amended, and claims 21-22 were added. Claims 1-22 are currently pending. 
Claims 1 and 12 were objected to because of informalities. Claims 1 and 12 have been amended as suggested. The objections of claims 1 and 12 have been overcome and are withdrawn. 
Response to Arguments
Applicant's arguments filed on April 22nd, 2022 have been fully considered but they are not persuasive.
The Applicant has argued “…there is no teaching in Lee that the spatial position of the regions 104 is located as a function of the optically detected exposed distal ends of the interconnects 112. Furthermore, there is no teaching in Lee for controlling the laser operation in response to an optical detection of the exposed distal ends of the interconnects 112 …”. The Examiner respectfully disagrees. As seen in Fig. 5C and paragraph [0062], Lee discloses the distal ends (the top ends in the figure) of the interconnects 112 are exposed, the laser beams are directed at the side of the mold compound 102 with the exposed interconnect 112, therefore, the exposed interconnect 112 (in other words, distal ends of the electrically-conductive protrusion 112) must be detected for the laser beam to precisely direct at the regions 104 adjacent to the interconnect 112. The directed laser beams activates regions 104 to produce the electrically conductive formations. In other words, laser beam energy is applied to the surface of laser direct structuring material at spatial positions 104 located as a function of the optically detected distal end of electrically-conductive protrusion 112, as required by the claim. 
Same responses are applied to the Applicant’s arguments on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2020/0381380).
Regarding to claim 1, Lee teaches a method, comprising:
arranging at least one semiconductor die on a substrate wherein the at least one semiconductor die is provided with at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate (Fig. 5A, [0059], lines 1-5, arranging semiconductor dies 108 on substrate 400, the semiconductor die is provided with electrically-conductive protrusion 112 protruding from the semiconductor die opposite said substrate);
molding a laser direct structuring material onto the substrate having the at least one semiconductor die arranged thereon with the at least one semiconductor die having said at least one electrically-conductive protrusion protruding therefrom opposite said substrate (Fig. 5B, [0060], line 1-5, molding laser direct structuring material 102 onto the substrate 400 having the semiconductor dies 108 arranged thereon with the semiconductor die having electrically-conductive protrusion 112 protruding therefrom opposite said substrate), wherein said molding leaves a distal end of said at least one electrically-conductive protrusion optically detectable at a surface of the laser direct structuring material (Fig. 5C, [0053], last 5 lines, the molding leaves distal end of electrically-conductive protrusion 112 optically detectable at a surface of the laser direct structuring material 102 so that an alignment can be performed), and
laser beam processing the laser direct structuring material molded onto the substrate having at least one semiconductor die arranged thereon to provide electrically conductive formations for the at least one semiconductor die arranged on said substrate (Figs. 5C-E, [0062], lines 1-8), wherein said  laser beam processing comprises:
optically detecting said distal end of said at least one electrically-conductive protrusion ([0062], lines 1-10, alignment with distal end of electrically-conductive protrusion 112 is done); and
applying laser beam energy to the surface of said laser direct structuring material at spatial positions located as a function of the optically detected distal end of said at least one electrically-conductive protrusion in order to produce said electrically conductive formations at said spatial positions (Fig. 5C, [0062], lines 1-10).
Regarding to claim 2, Lee teaches said at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate comprises an electrically-conductive pillar (Fig. 5B, [0006], line 3, electrically-conductive protrusion 112 protruding from the semiconductor die 108 opposite said substrate 400 comprises electrically-conductive pillar).
Regarding to claim 3, Lee teaches said at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate comprises an electrically-conductive bump ([0006], line 3; [0050], lines 6-8).
Regarding to claim 4, Lee teaches said at least one electrically-conductive protrusion protruding from the at least one semiconductor die opposite said substrate comprises an electroplated protrusion ([0063], last lines).
Regarding to claim 5, Lee teaches at least one electrically-conductive protrusion comprises copper material ([0063], last lines).
Regarding to claim 6, Lee teaches molding further comprises forming a holding layer to retain said distal end of said at least one electrically-conductive protrusion (Fig. 4, Fig. 5E, [0063], lines 1-6).
Regarding to claim 8, Lee teaches directing laser beam energy towards said distal end of said at least one electrically-conductive protrusion to provide electrical coupling thereof to said electrically conductive formations for the at least one semiconductor die arranged on said substrate ([0063], lines 1-7).
Regarding to claim 9, Lee teaches applying electrically-conductive material onto said spatial positions when said laser beam energy is applied ([0062], lines 6-10).
Regarding to claim 10, Lee teaches a plurality of said electrically-conductive protrusions protruding from the at least one semiconductor die opposite said substrate (Fig. 5B, plurality of electrically-conductive protrusions 112 protruding from the semiconductor die 108 opposite said substrate 400).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0381380) in view of Lohia et al. (U.S. Patent Application Publication No. 2016/0071788).
Regarding to claim 12, Lee teaches a method, comprising:
forming an electrically-conductive protrusion extending from a top surface of a semiconductor die (Fig. 5A, forming electrically-conductive protrusion 112 extending from a top surface of semiconductor die 108);
mounting a bottom surface of the semiconductor die on a subtract (Fig. 5A, mounting bottom surface of the semiconductor die 108 on subtract 400);
molding a laser direct structuring material onto the substrate to encapsulate the semiconductor and a portion of the electrically-conductive protrusion such that a distal end of said electrically-conductive protrusion extends above a top surface of the molded laser direct structuring material (Fig. 5C, [0060], line 1-5, molding laser direct structuring material 102 onto the substrate 400 to encapsulate the semiconductor 108 and a portion of the electrically-conductive protrusion 112 such that a distal end of electrically-conductive protrusion 112 extends above a top surface of the molded laser direct structuring material);
optically detecting said distal end of said electrically-conductive protrusion ([0062], lines 1-10, optically detecting said distal end of said at least one electrically-conductive protrusion so that alignment with distal end of electrically-conductive protrusion 112 is performed); and
laser beam processing the laser direct structuring material at spatial positions located as a function of the optically detected distal end of said electrically-conductive protrusion in order to produce electrically conductive formations at said spatial positions (Fig. 5, [0062], lines 1-10).
Lee mentions a leadframe substrate ([0048], last 5 lines). However, Lee does not clearly disclose the substrate is a leadframe. Lohia teaches a leadframe substrate in which a semiconductor die is formed onto and is encapsulated (Fig. 4, [0020], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Lohia to configure the substrate to be a leadframe in order to enhance electrical conductivity and heat dissipation.
Regarding to claim 13, Lee teaches forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion as an electrically conductive pillar (Fig. 5B, [0006], line 3, forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion 112 as an electrically conductive pillar).
Regarding to claim 14, Lee teaches forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion as an electrically conductive bump ([0006], line 3; [0050], lines 6-8).
Regarding to claim 15, Lee teaches forming the electrically-conductive protrusion comprises producing the electrically-conductive protrusion as an electroplated protrusion ([0063], last lines).
Regarding to claim 16, Lee teaches said electrically-conductive protrusion is made of copper ([0063], last lines).
Regarding to claim 17, Lee teaches molding comprises forming a holding layer configured to retain said distal end of said electrically-conductive protrusion (Fig. 4, Fig. 5E, [0063], lines 1-6).
Regarding to claim 19, Lee teaches directing laser beam energy towards said distal end of said electrically-conductive protrusion to provide electrical coupling of the electrically-conductive protrusion to said electrically conductive formations ([0063], lines 1-7).
Regarding to claim 20, Lee teaches directing laser beam energy towards said spatial positions and applying electrically-conductive material onto said spatial  positions where said laser beam energy is directed ([0062], lines 6-10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2020/0381380), as applied to claim 1 above, in view of Lohia et al. (U.S. Patent Application Publication No. 2016/0071788).
Regarding to claim 11, Lee mentions a leadframe substrate ([0048], last 5 lines). However, Lee does not clearly disclose the substrate is a leadframe. Lohia teaches a leadframe substrate in which a semiconductor die is formed on and encapsulated (Fig. 4, [0020], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Lohia to configure the substrate to be a leadframe in order to increase electrical conductivity and heat dissipation.
 Allowable Subject Matter
Claims 7, 18, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowance of claims 7 and 18 were indicated in the previous Office Action.
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “wherein laser beam processing comprises displacing and operating a laser guided by the optically detected distal end of said electrically conductive protrusion to produce the electrically conductive formations” in combination with the limitations recited in claim 12.
Regarding to claim 22, the prior art fails to anticipate or render obvious the claimed limitations including “wherein applying laser beam energy comprises displacing and operating a laser guided by optically detected distal end of said at least one electrically-conductive protrusion to produce the electrically conductive formations” in combination with the limitations recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/ Primary Examiner, Art Unit 2828